DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s Reply of April 28, 2021.

Claims 11-14 have been cancelled and claims 21-23 added.


Applicant’s amendment to claims 3, 7, and 19 overcome the previously presented 35 USC 112(b) rejection thereof.

Response to Arguments
Applicant’s arguments with respect to the 35 USC 112(b) rejection of claims 1, 4, 6, 7, 9, 15, 16, 18, and 19 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of those claims has been withdrawn. 

Applicant's arguments have been fully considered but they are not persuasive.

Applicant has argued that there is no motivation to combine Gislof and Chang et al. because the modification would require the reconstruction and redesign of Gislof to include structural features of Chang, such as a two-way valve, which would change the basic principle under which Gislof was designed to operate.
It is first noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The combination of Gislof and Chang does not require that the structural features of Chang be incorporated into Gislof.
Secondly, Chang was not used for the structural features therein nor did the rejection in the previous Office Action, repeated below, indicate that it would be obvious to modify Gislof to include any structural features from Chang.  The Examiner relied upon, and continues to rely upon, Chang for the method of using pressure measurements to generate a formation property prediction in response to determining that a measurement pattern shows a trend to a formation pressure value [0049]-[0054].  This method, shown/demonstrated in Figures 5-13, is not structure specific and thus, the concepts therein, would work equally well with the structure of Gislof.
It is recognized that structural elements of Chang have been referred to in the rejection however these elements were pointed out merely to show that Gislof and Chang were analogous art.  All of the structural limitations in the instant claims are disclosed in Gislof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

It is unclear if the “trend to the formation pressure value” recited in new claims 21-23 is the same as the “trend to the formation pressure value” recited in their respective independent claims, claims 1, 9, and 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 15-19, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gislof (US 2015/0007985, Gis) in view of Chang et al. (US 2012/0253679, Chang).

Regarding claims 1, 9, and 15:  Gis discloses a method Fig 10-12 comprising:
forming a first sealed connection volume 205 between a formation F and a first pressure sensor 310 in a borehole Fig 2;
forming a second sealed connection volume 206/207 between the formation F and a second pressure sensor 330/330B in the borehole, wherein the second sealed connection volume surrounds the first sealed connection volume Fig 2;
drawdown of the second sealed connection volume to be less than a borehole pressure [0029], [0033], [0036], [0037], [0062];
acquiring a first pressure measurement Ps – Fig 4 using the first pressure sensor [0032], [0034], wherein the first pressure measurement is acquired before lowering the pressure of the second sealed connection volume [0036], [0037] – the pressure within the second volume 206/207 is controlled based on the pressure within the first volume 205 thus the pressure within the first volume must be known or have been measured prior to the lowering of the pressure in the second volume, and wherein lowering the pressure comprises lowering the pressure to a first lowered outer volume pressure during a first interval [0029], [0033], [0036], [0037], [0062]; and 
acquiring a second pressure measurement using the second pressure sensor during or after the first interval 865, 870 – Fig 13, [0062].

Gis discloses all of the limitations of the above claim(s) except for the method further comprising generating a formation property prediction based on the second pressure measurement in response to a determination that a measurement pattern shows a trend to a formation pressure value, wherein the measurement pattern is based, at least in part, on the first pressure measurement and the second pressure measurement.

Chang discloses a method for estimating formation properties using a drawndown/buildup test similar to that of Gis.  Chang discloses that the method comprises:
216/310a between a formation F and a first pressure sensor 323a in a borehole Fig 1;
lowering a pressure in the volume to be less than a borehole pressure [0049]-[0054], Fig 5;
acquiring a plurality of pressure measurements using the pressure sensor [0034]-[0036], [0049]-[0054], Fig 5; and
generating a formation property prediction formation pressure [0020], mobility [0020] based on the pressure measurements in response to a determination that a measurement pattern shows a trend to a formation pressure value, wherein the measurement pattern is based on the pressure measurements [0020], [0039], [0043], [0059].

It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Gis so that the method also involved determining a trend in formation pressure values based on the pressure measurements, regardless of which sensor measures the pressure, and using this trend to estimate formation properties as taught by Chang in order to have been able to been able to determine such things as a breach in the mudcake in a reduced amount of time compared to methods that did not use this technique [0020]-[0022].
It is recognized that Chang does not disclose the use of different volumes or multiple pressure sensors however the application of the method of Chang to the method of Gis would have resulted in the use of the disclosed drawdown/buildup process in 

Regarding claim 2:  The method further comprising increasing the pressure in the borehole [0072] of Gis, Fig 5 of Chang.

Regarding claim 3:  Wherein lowering the pressure comprises lowering the pressure of the second sealed connection volume of Gis to a pressure value less than or equal to 75% of the borehole pressure and greater than or equal to 50% of the borehole pressure Fig 5 of Chang.

Regarding claims 4 and 16:  The method further comprising:
lowering the pressure of the second sealed connection volume during a second interval to a second lowered outer volume pressure, wherein the second lowered outer volume pressure is less than the first lowered outer volume pressure Fig 5 of Chang; and
acquiring a third pressure measurement using the first pressure sensor during or after the second interval, wherein determining whether the measurement pattern shows the trend to the formation pressure value is based on the first pressure measurement, the second pressure measurement, and the third pressure measurement [0020] of Chang – the method of Chang is based on a plurality of pressure measurements as shown in Figure 5.

Regarding claims 5 and 17:  Wherein generating the formation property prediction comprises establishing an average pressure measurement value as an actual formation pressure, wherein the average pressure measurement value is based on a series of pressure measurements comprising the first pressure measurement and the second pressure measurement Fig 5, [0020], [0039] of Chang – the method of Chang is based on a plurality of pressure measurements as shown in Figure 5.

Regarding claims 6 and 18:  Wherein determining whether the measurement pattern shows the trend to the formation pressure value comprising determining an asymptotic value based on the first pressure measurement and the second pressure measurement Fig 5 of Chang.

Regarding claims 7 and 19:  Wherein the method further comprises:
in response to a determination that the measurement pattern does not show the trend to the formation pressure value, perform a buildup operation [0022], [0062], Fig 5, Fig 11 of Chang;
lower the pressure of the second sealed connection volume during a second interval after the buildup operation [0064] of Chang; and
acquire an additional pressure measurement using the first pressure sensor during or after the second interval [0064] of Chang – the method of Chang is based on a plurality of pressure measurements as shown in Figure 5.

Regarding claim 9:  Gis, as modified, discloses an apparatus Fig 1, 5 of Gis for use with the above method, the apparatus comprising: 
a formation tester tool 120/220 of Gis in a borehole Fig 2 of Gis within a formation F;
a first pressure sensor 310 of Gis attached to the formation tester tool; 
a device 340 of Gis to perform the above method. 

Regarding claim 15:  Gis, as modified, discloses the use of one or more non-transitory machine-readable media comprising program code [0034], 1300 – Fig 13 of Gis for generating a formation property prediction using the above method. 

Regarding claims 21-23:  Wherein the device to determine that the measurement pattern shows a trend to the formation pressure value comprises the device to determine that the formation pressure value is an asymptotic value of a plurality of pressure measurements taken by at least one of the first pressure sensor and the second pressure sensor Fig 5 of Chang.  With respect to claim 23, the use of a program code to perform the claimed method is disclosed in Gis [0034], 1300 – Fig 13 of Gis.

Claims 8, 10, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gis in view of Change as applied to claims 1, 9, and 15 above, and further in view of Ciglenec et al. (US 6,230,557, Cig).

Regarding claims 8 and 20:  Gis, as modified, discloses all of the limitations of the above claim(s) except for the formation property prediction comprising a mud weight.
Cig discloses that such things as mud weight changes and composition as well as penetration parameters can be determined from formation pressure measurements made during drilling 1:52-63.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Gis so that the formation pressure measurements/estimates were used to determine a mud weight as taught by Cig in order to have allowed an operator to precisely control drill bit weight as related to formation pressure changes as well as changes in permeability so that drilling operations could be carried out efficiently 1:52-63.

Regarding claim 10:  Gis, as modified, does not show the use of a pad or probe however Gis does disclose that probes can be used in the disclosed method [0031] for the different volumes.  Further, Figure 2 shows that the first volume 205, and thus a first pad/probe, is surrounded by the second volume 206/207, thus a second pad/probe.  Gis fails to disclose that the probes are extendable with respect to the axis of the formation tester tool.
Cig discloses a formation tester tool 300 that includes a plurality of pads 320.  Each of the pads includes a conduit 326, a nozzle 328, a bellows 340, and a pressure sensor 344.  The pads include a first pad middle probe 320 as shown in Fig 2 and a second pad upper and lower probe 320 as shown in Fig 2.  Each of the probes is radially extendable with respect to the axis of the tool Fig 7, Fig 8.
3:26-33 by sealing the probe against the wellbore wall 7:18-26.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
5/10/2021